DETAILED ACTION
Claims 1, 3-10, and 12-16 are pending in the Instant Application. 
Claims 1, 3-10, and 12-15 are rejected (Final Rejection). 
Claim 16 is objected to. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 3, 4, 8-10, 12, 13 and 15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al. (“Luo”), United States Patent No. 7,092,951, in view of Bruno et al (“Bruno”), United States Patent Application Publication No. 2006/0242102.

As per claim 1, Luo discloses a method for maintaining a materialized view defined on a base relation of a relational database, the method comprising: 
([Col 9, lines 61-67] wherein a join view is the materialized view), implemented in a computing device having at least a processor and a memory device ([Col 3, lines 59-67] wherein a processor and memory are described), that is defined on one or more base relations ([Col 9, lines 61-67] wherein the join view is defined by multiple base relations R1….Rn); 
generating a respective filtering relation for each base relation that captures a relationship among multiple join attributes of the base relation and includes a summary of attributes of the base relation ([Col 10, lines 27-52] wherein the auxiliary relations are made for each base relation that captures a relationship among the join attributes); 
determining whether each of a plurality of updates to base relations of the materialized view is irrelevant with respect to relations in the materialized view by performing content-based filtering on each update by joining filtering relations of base relations other than the updated base relation to updated tuples of the updated base relation to determine that no join result tuple is produced ([Col 10, lines 19-33] and [Col 12, lines 6-11] wherein join results are determined and updates are relevant only if they change the join view using the auxiliary (filtering) relations, which is the content-based filtering); and  
Page 2 of 13maintaining the materialized view in accordance with at least one of the updates, omitting at least one update that is determined to be irrelevant  ([Col 12, lines 6-11] wherein the join views are maintained), but does not disclose generating a respective filtering relation including all join attributes of the base relation that match a conjunctive ([0044] wherein the merging of the two base relations is the filtering relation, wherein the merging matches equi-joins in two base relations, as it captures a relationship among multiple join attributes of the base relation and includes a summary of attributes as described as VM, wherein the JM is a conjunctive equi-join of the joins in the two base relations, V1 and V2.)
Luo discloses maintaining a materialized view using auxiliary relations, while Bruno merges materialized views creating a filtering relation for multiple query views. One could include all join attributes that match the equi-join condition on two base relations in Bruno with the auxiliary relations in Luo to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of generating filtering relations to perform content-based filtering in Luo with the consolidation of equi-join conditions from two base relations in Bruno in order reduce the amount of data that needs to be maintained. 

As per claim 3, note the rejection of claim 1 where Luo and Bruno are combined. The combination teaches the method of claim 1. Luo further discloses wherein the at least one filtering relation data structure is shared among multiple materialized views([Col 7, lines 39-43] wherein auxiliary relations (filtering relation data structure) can be used on multiple “views”). 

([Col 10, lines 14-19] wherein only certain auxiliary relations are updated that are necessary i.e. localizing an effect instead of having to update everything).  

As per claim 8, claim 8 is the product that performs the method of claim 1 and is rejected for the same reasoning and rationale. 

As per claim 9, claim 9 is the product that performs the method of claim 3 and is rejected for the same reasoning and rationale. 

As per claim 10, Luo discloses a system for maintaining a materialized view defined on a base relation of a relational database, the system comprising: 
a memory device configured to store the base relation therein ([Col 9, lines 61-67] wherein a join view is the materialized view); and a materialized view manager comprising a processor configured to generate a materialized view that is defined on one or more base relations ([Col 9, lines 61-67] wherein the join view is defined by multiple base relations R1….Rn), to generate a respective filtering relation for each base relation that captures a relationship among multiple join attributes of the base relation and that includes a summary of attributes of the base relation([Col 10, lines 27-52] wherein the auxiliary relations are made for each base relation that captures a relationship among the join attributes), to determine whether each of a plurality of ([Col 10, lines 19-33] and [Col 12, lines 6-11] wherein join results are determined and updates are relevant only if they change the join view using the auxiliary (filtering) relations, which is the content-based filtering), and to maintain the materialized view in accordance with at least one of the updates, omitting at least one update that is determined to be irrelevant   ([Col 12, lines 6-11] wherein the join views are maintained), but does not disclose to generate a respective filtering relation including all join attributes of the base relation that match a conjunctive equi-join condition on two base relations. However, Bruno teaches to generate respective a filtering relation including all join attributes of the base relation that match a conjunctive equi-join condition on two base relations ([0044] wherein the merging of the two base relations is the filtering relation, wherein the merging matches equi-joins in two base relations, as it captures a relationship among multiple join attributes of the base relation and includes a summary of attributes as described as VM, wherein the JM is a conjunctive equi-join of the joins in the two base relations, V1 and V2.)
Luo discloses maintaining a materialized view using auxiliary relations, while Bruno merges materialized views creating a filtering relation for multiple query views. One could include all join attributes that match the equi-join condition on two base relations in Bruno with the auxiliary relations in Luo to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the 

As per claim 12, claim 12 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 13, claim 13 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning.

As per claim 15, note the rejection of claim 1 where Luo and Bruno are combined. The combination teaches the method of claim 1. Luo further discloses wherein a load shedding operation is performed by collapsing multiple updates into a single transaction ([Col 7, lines 27-39] wherein the updates are collapsed into a single node update).

Claims 5 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo in view of Bruno in further view of Witkowski et al. ("Witkowski”), United States Patent No. 6,134,543.

As per claim 5, note the rejection of claim 1 where Luo and Bruno are combined. The combination teaches the method of claim 1, but does not teach collapsing multiple updates to the base relation to improve filtering efficiency.  However, Witkoski teaches collapsing multiple updates to the base relation to improve filtering efficiency ([Col 9, lines 20-29] wherein updates are collapsed into a single incremental refresh for the materialized view). 
Both Luo and Witkowski deal with maintaining materialized views. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of updating a materialized view in Luo and Bruno with the collapsing of multiple updates in  Witkowski in order to use less overhead then a complete update ([Col 15, Lines 19-26]).

As per claim 14, claim 14 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo in view of Bruno in further view of Gupta et al. (“Gupta”), United States Patent No. 7,111,020.

As per claim 6, note the rejection of claim 1 where Luo and Bruno are combined. The combination teaches the method of claim 1, but does not teach, but wherein performing content-based filtering comprises filtering based on a threshold-based filtering ratio requirement that selectively pre-specifies a percentage of irrelevant updates to be filtered, a value of the threshold-based filtering ratio requirement being less than one hundred percent. However, Gupta teaches wherein performing content-based filtering comprises filtering based on a threshold-based filtering ratio requirement that selectively ([Col 4, lines 20-34] wherein top ranked rows (threshold-based filtering ratio are kept updated, instead of others).
Luo and Gupta describe updating materialized views. One could incorporate the filtering in Gupta with the update method in Ross to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method to update materialized views in Luo and Bruno with the filtering methods in Gupta in order to better refresh large materialized views.  


Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo in view of Bruno in further view of M. Cheng et al. (“Cheng”), United States Patent No. 5,551,031.
As per claim 7, note the rejection of claim 1 where Luo and Bruno are combined. The combination teaches the method of claim 1, but does not teach wherein performing content-based filtering comprises filtering based on an association requirement for capturing a relationship among Page 3 of 13multiple join attributes of the base relation, wherein the base relation involves multiple matching tuples with respect to an input tuple, and further comprises finding only a first matching one of the multiple tuples while ignoring other ones of the multiple matching tuples when providing an output based on the association requirement. However, Cheng teaches wherein performing content-based filtering comprises filtering based on an association requirement for capturing a ([Col 20, line 43] wherein " We stop scan of T1 as soon as a matching tuple is found"). It would have been obvious for one of ordinary skill in the art at the time of invention to combine the system of updating a materialized view in Luo and Bruno with the finding of only a first match in Cheng in order to provide an optimal way of discovering important non duplicated data ([Col 21, line 4-10).

Allowable Subject Matter







Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the combination of elements in claim 1, with the addition of the clarification regarding the equi-join condition, where the condition is in disjunctive-conjunctive form, is neither anticipated or obvious over the prior art on record. Therefore, claim 16 is objected to. 

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. 

“However, while Bruno makes reference to equi-joins, there is nothing in the reference that would relate them to the recited filtering relations. The simple performance of an equi-join does not read on a filtering relation that captures a relationship between multiple join attributes.”

Claim 1 recites, “generating a respective filtering relation including all join attributes of the base relation that match a conjunctive equi-join condition on two base relations.” Bruno describes generating the respective filtering relation by generating VM, the merged view. “J” is the set of equi-join predicates for a view (base relation of the merged views). The merged view is created using base relations (the initial views) that match a conjunctive equi-join based on the two base relations by performing the J1 ∩ J2.. The intersection of the equi-join predicates between two views (base relations of the merged view) are the join attributes that match between the two base relations. Therefore, Bruno does more than merely mention the equi-join, but matches equi-join predicates using a mathematical “intersection” when creating the merged view or filtering relation. Therefore, since Bruno teaches “generating a respective filtering relation including all join attributes of the base relation that match a conjunctive equi-join condition on two base relations” by generating a filtering relation (merged view) from the intersection of equi-join conditions in two base relations, the combination of Luo and Bruno teaches claim 1. 
	Applicant goes on to state in REMARKS, page 8, that “the cited auxiliary relations of Luo do not read on the recited relationship among multiple join attributes.” An “auxiliary relation” as described by the Luo reference in [Col 3, lines 1-10], which states: 


The Luo reference in [Col 4, lines 30-36] describes that attributes u, v, w, x, y and z could be join attributes. The Luo references uses the language here “one or more of these attributes 13 may be join attributes.” As noted in [Col 3, lines 53-58], “the join attributes influence the construction of the auxiliary relations.” If these two statements are taken into consideration together, where one or more attributes can be join attributes and join attributes influence the building of the auxiliary relationship, then multiple join attributes can be used in one auxiliary relation and the Luo reference properly discloses "generating a respective filtering relation for each base relation that captures a relationship among multiple join attributes of the base relation” as recited in claim 1. 
Examiner has previously cited in the Office Action from 12 June 2020, further proof that multiple join attributes can be used to create a single auxiliary relation can be seen in [Col 11, lines 27-33] of Luo which states “Since ARA and ARB are partitioned according to the same criteria (join attributes of A ►◄B) the operations of stage 2 are performed on the node where TB was stored in ARB1 in one embodiment.” (emphasis added). Here, multiple join attributes are described as being the partitioning criteria for the two auxiliary relations. Since the Luo reference specifically states that the same multiple join attributes are used as criteria for ARA and ARB, then the Luo reference 
Claims 8 and 10 are similar to claim 1 and remain rejected for the same reasons as claim 1. 
As per claim 3, Applicant states that claim 3 recites, "wherein the at least one filtering relation data structure is shared among multiple materialized views." Applicant also states claims 9 and 12 have similar language. As per these limitations, Examiner has cited [Col 7, lines 39-43] wherein the filtering relation data structure (auxiliary relation) is used to maintain “materialized join views,” i.e. multiple materialized views. Since the plural of “materialized join view” is used here, the auxiliary relation can be used on multiple materialized views. Furthermore, the filtering relation data structure is shared among multiple materialized views by being used multiple times. Luo at [Col 8, lines 33-39] describes the filtering relation (auxiliary relation) being stored to process updates on the view. Since a materialized view is a set of data at a certain time, the auxiliary relation is used multiple times to create more than one view (a first view, and an updated view) the claim limitations are disclosed by Luo. 
As per claim 6, Applicant states:
“Whereas the present claim recites "a percentage of irrelevant updates to be filtered," Gupta describes a threshold minimum number of rankings to be kept. In other words, Gupta's threshold appears to function in a manner that is directly opposite to the recited threshold”
	
Gupta describes using a minimum threshold to guarantee certain updates. However, in doing that, Gupta is also not updating a percentage. Therefore, by only keeping a certain number of updates, Gupta teaches filtering based on a threshold-based filtering 
	As per claim 7, Applicant states: 
“In particular, the “scan” of T1 in Cheng does not appear to read on the recited content-based filtering, and so does not satisfy the recited relationship that content-based filtering comprises finding only a first matching one of the multiple tuples.”

Cheng is used to describe “finding only a first matching one of the multiple tuples while ignoring other ones of the multiple matching tuples when providing an output based on the association requirement,” which is taught in [Col 20, line 43] wherein " We stop scan of T1 as soon as a matching tuple is found." Please note that the combination of Luo, Bruno and Cheng are combined. Cheng is used to teach certain limitations. Since Cheng teaches the limitations of  “finding only a first matching one of the multiple tuples while ignoring other ones of the multiple matching tuples when providing an output based on the association requirement” by only finding a single matching tuple, the claim remains properly rejected. 
	Examiner notes that allowable subject matter has been marked. Applicant is encouraged to include in the claims distinctions between the prior art on record and the Instant Application to overcome this rejection.  Applicant is especially encouraged to include the exact distinctions between the auxiliary relations and the filtering relation data structure. If questions remain, please contact the Examiner for an interview. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158